Mr. Justice Scott delivered the opinion of the Court: On the trial before the justice of the peace, plaintiff, as administrator, recovered a judgment for §20, from which defendant prosecuted an appeal to the circuit court. A trial de novo was had in the latter court, when defendant recovered a judgment for §1.07 against plaintiff, to be paid in due course of administration. The controversy has relation to mutual accounts between defendant and plaintiff’s intestate. The court before whom the trial was had examined the books kept by defendant and decedent, and found a small balance due defendant, and with that conclusion we see no reason to be dissatisfied. While the evidence as to the books kept by decedent is not, perhaps, as full as the statute, if construed strictly, would seem to require, we think the proof is sufficient to warrant the action of the court in admitting them in evidence. It is shown they were the books of decedent, and the ‘■'••only boohs ” kept by him. That is equivalent to proof they were books of “ original entry.” Evidence they were the “ only books ” kept by deceased in his business, is sufficient proof of that fact. Any other conclusion would be an absurdity. It is also proven settlements had been made by them with numerous persons, and the books had been found correct. That is the substance of what the statute requires to make the books competent evidence. But, in addition to all this proof, it further appears, when the books were shown to defendant by plaintiff, before any contention arose between the parties, he made no objection to them. When all the testimony is considered together, it is sufficient to justify the action of the court in admitting the books in evidence. Ho material error appearing in the record, the judgment will be affirmed. Judgment affirmed.